Citation Nr: 1537503	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-00 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.

In addition to the issue listed on the title page, the November 2011 rating also denied the Veteran's claim for a higher rating for bilateral hearing loss and dermatitis, as well as his claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran entered a notice of disagreement as to the issue currently on appeal as well as the denial of the TDIU in February 2012, and a statement of the case was issued in December 2012.  In January 2013 the Veteran filed a substantive appeal as to both issues.  Subsequently, by rating decision in November 2013, the RO granted entitlement to a TDIU, effective January 13, 2011, the date VA received his claim.  As such was a full grant of the benefits sought on appeal as to that issue, it is no longer before the Board.

In accordance with his request, the Veteran was scheduled for a Board video-conference hearing before a Veterans Law Judge in August 2015; however, prior to such hearing, he withdrew his pending appeal and, thus, his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On July 1, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal. 

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On July 1, 2015, the Veteran contacted the RO and withdrew his appeal stemming from the February 2012 notice of disagreement.  As noted previously, the only issue that remains pending from such notice of disagreement is the issue listed on the title page as the Veteran's claim for a TDIU was granted in full.  The report of contact has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


